 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERTO FLORES-RAMIREZ,                             Civil Case No.: 16cv1427-JAH
                                       Petitioner,       Criminal Case No.: 14cr415-JAH
12
13   v.                                                  ORDER DENYING AS MOOT
                                                         PETITIONER’S MOTION TO
14   UNITED STATES OF AMERICA,
                                                         VACATE CONVICTION AND
15                                   Respondent.         SENTENCE PURSUANT TO 28
                                                         U.S.C. § 2255
16
17
18                                       INTRODUCTION
19         This matter comes before the Court on Petitioner Roberto Flores-Ramirez’s
20   (“Petitioner”) motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. §
21   2255. See Doc. No. 25. Respondent United States of America filed a Response in
22   Opposition to Petitioner’s motion. Doc. No. 27. Under Rule 4 of the Rules Governing §
23   2255 Proceedings, this Court may dismiss a § 2255 motion if it “plainly appears” from the
24   motion, attached exhibits, and the record of prior proceedings, that petitioner is not entitled
25   to relief. See Rule 4 of the Rules Governing § 2255 Proceedings; see also United States v.
26   Blaylock, 20 F.3d 1458, 1465 (9th Cir. 1994). Having thoroughly considered the parties’
27   briefing, the relevant record, and, in accordance with Rule 4, the Court DENIES as moot
28   Petitioner’s motion.
                                                     1
                                                                          Criminal Case No.: 14cr415-JAH
                                                                             Civil Case No.: 16cv1427-JAH
 1                                        BACKGROUND
 2         On April 25, 2014, Petitioner, with the advice and consent of counsel, signed a plea
 3   agreement, admitting that he unlawfully re-entered the United States in violation of 8
 4   U.S.C. § 1326. See Doc. No. 9. Specifically, Petitioner admitted as “true and undisputed”
 5   that on or about September 21, 2013, Petitioner was previously excluded, deported, and
 6   removed from the United States to Mexico and then was subsequently found in the United
 7   States. See id.
 8         On May 6, 2014, a change of plea hearing was held before Magistrate Judge Nita L.
 9   Stormes. See Doc. Nos. 6, 11. The magistrate judge also determined that Petitioner’s guilty
10   plea was made knowingly and voluntarily, and did not result from force, threats, or
11   promises. Doc. No. 10. On July 25, 2014, Petitioner was sentenced to 27-months in custody
12   followed by two years of supervised release. See Doc. No. 17. Judgment was entered on
13   July 29, 2014. See Doc. No. 18.
14         Then, on December 3, 2015, Petitioner, proceeding pro se, filed a habeas motion
15   with the Ninth Circuit on the grounds of newly discovered evidence. Doc. No. 19. On
16   January 6, 2016, the Ninth Circuit determined his appeal was untimely and dismissed
17   Petitioner’s case without prejudice. See Doc. Nos. 22, 23, 24. On June 6, 2016, Petitioner,
18   proceeding pro se, filed his motion to vacate, set aside, or correct his sentence pursuant to
19   28 U.S.C. § 2255 with the Court. See Doc. No 25. Respondent United States of America
20   (“Respondent”) filed a response in opposition on January 9, 2017. See Doc. No. 27.
21                                         DISCUSSION
22   1.    Legal Standard
23         Under 28 U.S.C. § 2255, a federal prisoner may move the court to vacate, set aside,
24   or correct his sentence on the ground that: (1) the sentence was imposed in violation of the
25   Constitution or laws of the United States; (2) the court was without jurisdiction to impose
26   such a sentence; (3) the sentence was in excess of the maximum authorized by law; or (4)
27   the sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255(a); United States v.
28   Speelman, 431 F.3d 1226, 1230 n.2 (9th Cir. 2005).
                                                   2
                                                                        Criminal Case No.: 14cr415-JAH
                                                                           Civil Case No.: 16cv1427-JAH
 1   2.    Analysis
 2         As a threshold matter, the Court is aware that Petitioner was released from Bureau
 3   of Prisons custody on June 2, 2017.1 Accordingly, Petitioner’s motion to vacate, set aside,
 4   or correct his sentence must be DENIED AS MOOT. United States v. Kramer, 195 F.3d
 5   1129 (9th Cir. 1999) (“[A] defendant seeking relief under 28 U.S.C. § 2255 . . . must be
 6   in custody, [and] . . . claim the right to be released from custody.”). Nevertheless, even if
 7   petitioner was still in custody, this Court would DENY his claim for relief.
 8         Petitioner claims that he is entitled to relief based upon the Supreme Court’s decision
 9   in Johnson v. United States, 135 S.Ct. 2551 (2015), and Welch v. United States, 136 S.Ct.
10   1257 (2016).
11         a. Waiver
12         Respondent contends the motion should be dismissed because Petitioner waived his
13   right to collaterally attack his sentence. Petitioner waived his right to appeal or collaterally
14   attack his sentence as part of his plea agreement. Doc. No. 9. A knowing and voluntary
15   waiver of a statutory right is enforceable. United States v. Navarro-Botello, 912 F.2d 318,
16   321 (9th Cir. 1990). The right to collaterally attack a sentence pursuant to 28 U.S.C. § 2255
17   is statutory in nature, and a defendant may therefore waive the right to file a § 2255 petition.
18   See United States v. Abarca, 985 F.2d 1012, 1014 (9th Cir. 1993) (holding that, by entering
19   plea agreement whereby defendant waived right to appeal his sentence, defendant
20   relinquished right to directly or collaterally attack his sentence on the ground of newly
21   discovered exculpatory evidence). The scope of a section 2255 waiver may be subject to
22   potential limitations, however, none of those limitations apply to the instant matter. See
23   Navarro-Botello, 912 F.2d at 321 (a defendant’s waiver will not bar an appeal if the trial
24   court did not satisfy certain requirements under Federal Rule of Criminal Procedure 11 to
25   ensure that the waiver was knowingly and voluntarily made); United States v. Littlefield,
26
27
     1
      According to the Bureau of Prisons Inmate Locater,
28   https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results.
                                                     3
                                                                          Criminal Case No.: 14cr415-JAH
                                                                             Civil Case No.: 16cv1427-JAH
 1   105 F.3d 527, 528 (9th Cir. 1997) (a waiver might also be ineffective where the sentence
 2   imposed is not in accordance with the negotiated agreement); United States v. Pruitt, 32
 3   F.3d 431, 433 (9th Cir. 1994) (a waiver may be “unenforceable” and may not “categorically
 4   foreclose” a defendant from bringing section 2255 proceedings where a petitioner claims
 5   ineffective assistance of counsel challenging the voluntariness of his plea.).
 6         b.     Procedural Default
 7         Respondent argues Petitioner procedurally defaulted his challenge because he failed
 8   to file a timely appeal. A federal prisoner who fails to raise a claim on direct appeal
 9   procedurally defaults the claim and must demonstrate cause and prejudice or actual
10   innocence to obtain relief under section 2255. Bousley v. United States, 523 U.S. 614, 622
11   (1998). Respondent contends Petitioner cannot establish cause or prejudice to overcome
12   the bar. As discussed above, Petitioner’s direct appeal was based on newly discovered
13   evidence. The Court finds there is neither cause or prejudice that would overcome the
14   procedural default, as Petitioner’s claim is not novel nor is there any indication of
15   prejudice. See Reed v. Ross, 468 U.S. 1, 16 (1984) (a petitioner may demonstrate cause if
16   his “constitutional claim is so novel that its legal basis is not reasonably available to
17   counsel.”); see also Molina-Martinez v. United States, 136 S. Ct. 1338, 1346-47 (2016) (an
18   application of an incorrect Guidelines range and sentencing affects a defendant’s
19   substantial rights.)
20         c.     Johnson and its Progeny
21         The Court in Johnson, 135 S. Ct. at 2563, held unconstitutionally vague the residual
22   clause of the Armed Career Criminals Act (“ACCA”), which defined a “violent felony” as
23   any felony that “involves conduct that presents a serious potential risk of physical injury
24   to another[.]” 18 U.S.C. § 924(e)(2)(B). The Court later determined the decision in Johnson
25   was substantive and has retroactive effect on collateral review in Welch.
26         Here, Petitioner is challenging the eight-point enhancement he received based on a
27   prior conviction for violating California Penal Code § 459. Doc. No. 16. However,
28   Petitioner’s sentence enhancement was not prescribed by the residual clause, rather was
                                                   4
                                                                        Criminal Case No.: 14cr415-JAH
                                                                           Civil Case No.: 16cv1427-JAH
 1   prescribed by the United States Sentencing Guidelines § 2L1.2(b)(C). Doc. No. 14. In light
 2   of this, the holding in Johnson does not apply to the instant matter. See United States v.
 3   Hermoso-Garcia, 413 F.3d 1085 (2005); see also Ezell v. United States, 743 Fed.Appx.
 4   784 (9th Cir. 2018) (“If the sentencing record makes clear that the district court did not rely
 5   on the residual clause to find that a prior offense qualified as a predicate offense under the
 6   Armed Career Criminal Act, the petition does not rely on Johnson as to that offense.”).
 7         d.     Time-Barred
 8         Finally, the instant petition is time barred, as Petitioner did not bring the motion
 9   within the statutory one-year limit, as prescribed by 28 U.S.C. 2255(f).
10                                 CONCLUSION AND ORDER
11         Based on the foregoing, IT IS HEREBY ORDERED that Petitioner’s motion to
12   vacate, set aside, or correct his sentence, [doc. no. 25], is DENIED AS MOOT.
13
14
15
16
17   DATED:      December 2, 2019
18
                                                    _________________________________
19                                                  JOHN A. HOUSTON
                                                    United States District Judge
20
21
22
23
24
25
26
27
28
                                                    5
                                                                          Criminal Case No.: 14cr415-JAH
                                                                             Civil Case No.: 16cv1427-JAH
